DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/20/2021 has been entered.

Response To Arguments
Applicant’s arguments regarding the rejection of claims 1-3, 10-15, 17-20 under 35 U.S.C. 103 as being unpatentable over Hofmann (U.S. 2014/0141164) in view of Shin (U.S. 2014/0346038) have been fully considered but are not persuasive. 
Applicant argues that Hofmann does not teach using a cooling rate slower than the critical cooling rate in solidifying the molten metallic glass forming alloy to form a devitrified metallic glass coating. The examiner is not persuaded by this argument and points out that Hofmann teaches the existence of crystalline phases, e.g., paragraph [0035] - thus crystalline phases existing must indicate that, at least in localized areas, a cooling rate slower than a critical cooling rate must have occurred since otherwise this area would be amorphous. However, the examiner further points out 
Applicant argues that Shin teaches a method of manufacturing a crystalline alloy and that Shin’s method includes heating the amorphous alloy or nanocrystalline alloy to a temperature higher than the crystallization initiation temperature, but lower than a melting temperature, and that Shin does not teach heating an alloy to above the melting temperature. However, the examiner is not persuaded by this argument and points out that Shin does teach heating glass forming alloys to above the melting temperature, e.g., paragraph [0058]. Furthermore, the examiner points out that Hofmann is relied upon to teach this limitation, e.g., paragraph [0006] wherein Hofmann described the metallic glass forming alloy as being within a liquid phase. 
Applicant argues that the teachings of Shin and Hofmann conflict one another as Shin allegedly does not teach heating to a liquid phase. The examiner is not persuaded by this argument and points out that as pointed out above, Shin does teach heating to a liquid phase within paragraph [0058]. Furthermore, both Shin and Hofmann desire a crystalline phase for the same rationale, e.g., Shin teaches that crystalline phases significantly improves mechanical stability (paragraph [0054] of Shin); Hofmann teaches that crystalline phases significantly improves mechanical stability (paragraph [0035] of Hofmann). 
Applicant argues the neither Hofmann nor Shin teach forming a crystalline phase of a devitrified metallic glass. The examiner is not persuaded by this argument and points out that both Hofmann and Shin teach forming a crystalline phase of a devitrified metallic glass, e.g., paragraph [0035] of Hofmann; paragraph [0054] of Shin.
Applicant argues that neither Hofmann nor Shin teach forming a crystalline phase of a devitrified metallic glass during the cooling process with a cooling rate less than the critical cooling 
Applicant argues that neither Hofmann nor Shin teach a cooling rate being less than 106 K/s. The examiner is not persuaded by this argument and points out that Vecchio is relied upon to teach this limitation as applied below. 
In response to applicant's argument that one of ordinary skill in the art would not combine Hoffman and Shin, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the teachings suggest that if one were to modify Hoffman by achieving a fully crystallized solid phase coating, an increased thermal stability would be achieved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (U.S. 2014/0141164, previously cited) in view of Shin (U.S. 2014/0346038, previously cited) and Vecchio (U.S. 2011/0048587, previously cited).

Regarding Claim 1, Hofmann teaches a system and method for fabricating a metallic glass coating on an object (Abstract) (paragraph [0035]). Hofmann teaches providing a metallic glass forming alloy characterized by a critical cooling rate, wherein cooling the metallic glass forming alloy from a molten state to a solid state faster than the critical cooling rate produces a solid phase metallic glass alloy characterized by a glass transition temperature (paragraphs [0006], [0013], and [0044]. 
With respect to the limitation of “heating the metallic glass forming alloy to a temperature at least above a liquidus temperature defined by the lowest temperature at which the metallic glass forming alloy is in a liquid phase”, Hofmann does not explicitly describe this processing step. However, the examiner notes that Hofmann does describe the metallic glass forming alloy being within a liquid phase in various parts of the disclosure, e.g., paragraph [0006], thus the examiner asserts the one of ordinary skill would understand and appreciate that the temperature at which the metallic glass forming alloy is liquid (i.e., a liquidus temperature) is also the temperature that would be the lowest temperature at which the metallic glass forming alloy is in a liquid phase. Thus, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Continuing, Hofmann teaches immersing at least a portion of the object into the heated metallic glass forming alloy such that at least the portion of the object is wetted by the heated metallic glass forming alloy to form a layer of the heated metallic glass forming alloy on at least a portion thereof (Figure 4, Paragraphs [0054]-[0055]). Hofmann teaches solidifying the layer of the heated metallic glass forming alloy by cooling at a cooling rate sufficiently slower than the critical cooling rate to form a solid phase coating of a devitrified metallic glass comprising a crystalline structure characterized by a grain size on at least the portion of the object (paragraphs [0035], and [0041]-[0044]).
The examiner notes that within paragraph [0035], Hofmann recites “Metallic glass composites are characterized in that they possess the amorphous structure of metallic glasses, but they also include crystalline phases of material within the matrix of the amorphous structure. Crystalline phases can allow a material to have enhanced ductility, compared to where the material is entirely constituted of the amorphous structure”. Thus, while Hofmann does not explicitly describe the devitrified metallic glass as being characterized by the grain size, clearly Hofmann is considering the effects of what crystalline grains have upon the properties of a material and therefore is characterizing them based upon the existence of grains of which would inherently include the size of said grains. 
However, Hofmann does not explicitly teach a solid phase coating of a devitrified metallic glass consisting of a crystalline structure. Furthermore, Hofmann is silent to solidifying the layer of the devitrified metallic glass without the metallic glass forming alloy passing through an amorphous phase, wherein the cooling rate is less than 106 K/s. 
Shin teaches a crystalline alloy having significantly better thermal stability than an amorphous alloy (abstract). Shin teaches a solid phase of a devitrified metallic glass consisting of a crystalline structure (paragraph [0011]). Furthermore, Shin teaches solidifying a heated metallic glass forming alloy (e.g., paragraph [0058]), and further teaches solidifying the devitrified metallic glass without passing through an amorphous phase (paragraphs [0011], [0040], [0054], and most specifically paragraph [0072] of which teaches that for alloy rods having a size of 8 mm, no exothermic peaks were observed indicating that the solidified metallic glass forming alloy did not pass through an amorphous phase). Shin teaches that crystalline alloys have better thermal stability than an amorphous alloy having the same composition (paragraph [0050]). 
Vecchio teaches various methods and compositions for fabricating bulk metallic glasses (Abstract). Vecchio teaches a fabrication process in which cooling rates of less than 106 K/s, specifically 100 K/s are used to solidify molten metallic glass into fully crystalline material (paragraph [0210]). Vecchio teaches that processing metallic glasses in such a way to fully crystallize them allows for improved plasticity compared to the fully amorphous counterpart (paragraph [0177]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann by fully crystallizing the solid phase coating with the motivation of achieving a crystalline alloy having increased thermal stability over the alloys amorphous counterpart; in addition to the teachings of Vecchio with the motivation of improving the plasticity. 
Regarding Claim 2, Shin teaches the grain size of the solid phase being from 100 nm (i.e., 0.1 µm) to 5 µm (Claim 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Shin teaches that crystalline alloys have better thermal stability than an amorphous alloy having the same composition (paragraph [0050]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann with the concepts of Shin with the motivation of achieving a crystalline alloy having increased thermal stability over the alloys amorphous counterpart.
Regarding Claim 3, Shin teaches the grain size of the solid phase being from 100 nm (i.e., 0.1 µm) to 5 µm (Claim 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Shin teaches that crystalline alloys have better thermal stability than an amorphous alloy having the same composition (paragraph [0050]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann with the concepts of Shin with the motivation of achieving a crystalline alloy having increased thermal stability over the alloys amorphous counterpart.
Regarding Claim 10, Hofmann teaches the solid phase coating having a lower surface roughness than at least a portion of the object to which the metallic glass forming alloy is applied (Figure 2A, Paragraph [0051]). 
Regarding Claim 11, Hofmann teaches immersing comprising dipping an object (Paragraph [0053]), pouring (Paragraph [0058]), and spraying (Paragraph [0063]). 
Regarding Claim 12, Hofmann teaches at least the portion of the object comprising, for example, a material being made from metal (Paragraph [0022]). 
Regarding Claim 13, Hofmann teaches a solid phase coating having a thickness of greater than 50 micrometers (Paragraph [0042]). 
Regarding Claim 14, Hofmann teaches a solid phase coating having a thickness of greater than 1 mm (Paragraph [0042]). 
Regarding Claim 15, Hofmann teaches fabrication being done under an inert environment (Paragraph [0049]). 
Regarding Claim 16, Hofmann does not teach a solid phase coating that does not exhibit a glass transition temperature when heated. 
Vecchio teaches various methods and compositions for fabricating bulk metallic glasses (Abstract). Vecchio teaches a bulk metallic glass solid phase coating of which become crystalline upon being reheated (Paragraph [0191]). Vecchio teaches bulk metallic glass derived multiphase composite materials, e.g., metallic glasses containing at least a partially crystalline phase therein, exhibit very high strength, extremely high hardness, and good corrosion resistance compared to conventional materials, and have improved plasticity compared to the fully amorphous alloy (Paragraph [0079]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann in view of Shin with the concepts of Vecchio to produce a solid phase coating of metallic glass having a partially crystalline phase therein to produce a multiphase bulk metallic glass composite exhibiting very high strength, extremely high hardness, and good corrosion resistance compared to conventional materials, and have improved plasticity compared to that of the fully amorphous alloy. 
Regarding Claim 17, Hofmann teaches spinning at least a portion of an object during the immersing and solidifying (Paragraph [0055]). 
Regarding Claim 18, Hofmann teaches at least a portion of an object comprising aluminum (Paragraph [0022]). 
Regarding Claim 19, Shin teaches an example wherein the onset of the melting temperature is less than 800°C (Table 2 - continued, Comparative Examples 1, and 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 20, Hofmann teaches a system and method for fabricating a metallic glass coating on an object (Abstract) (paragraph [0035]). Hofmann teaches providing a metallic glass forming alloy characterized by a critical cooling rate, wherein cooling the metallic glass forming alloy from a molten state to a solid state faster than the critical cooling rate produces a solid phase metallic glass alloy characterized by liquidus temperature and a glass transition temperature (paragraphs [0006], [0013], and [0044]. 
With respect to the limitation of “defined by the lowest temperature at which the metallic glass forming alloy is in a liquid phase”, Hofmann does not explicitly describe this feature. However, the examiner notes that Hofmann does describe the metallic glass forming alloy being within a liquid phase in various parts of the disclosure, e.g., paragraph [0006], thus the examiner asserts the one of ordinary skill would understand and appreciate that the temperature at which the metallic glass forming alloy is liquid (i.e., a liquidus temperature) is also the temperature that would be the lowest temperature at which the metallic glass forming alloy is in a liquid phase. Thus, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Continuing, Hofmann teaches heating the metallic glass forming alloy to a temperature at least above a liquidus temperature (paragraph [0006]). Hofmann teaches immersing at least a portion of the object into the heated metallic glass forming alloy such that at least the portion of the object is wetted by the heated metallic glass forming alloy to form a layer of the heated metallic glass forming alloy on at least a portion thereof (Figure 4, Paragraphs [0054]-[0055]). Hofmann teaches solidifying the layer of the heated metallic glass forming alloy by cooling at a cooling rate sufficiently slower than the critical cooling rate to form a solid phase coating of a devitrified metallic glass comprising a crystalline structure characterized by a grain size on at least the portion of the object (paragraphs [0035], and [0041]-[0044]).
The examiner notes that within paragraph [0035], Hofmann recites “Metallic glass composites are characterized in that they possess the amorphous structure of metallic glasses, but they also include crystalline phases of material within the matrix of the amorphous structure. Crystalline phases can allow a material to have enhanced ductility, compared to where the material is entirely constituted of the amorphous structure”. Thus, while Hofmann does not explicitly describe the devitrified metallic glass as being characterized by the grain size, clearly Hofmann is considering the effects of what crystalline grains have upon the properties of a material and therefore is characterizing them based upon the existence of grains of which would inherently include the size of said grains. 
However, Hofmann does not explicitly teach a metallic glass having a melting temperature of less than 800°C, nor a solid phase coating of a devitrified metallic glass consisting of a crystalline structure. Furthermore, Hofmann is silent to solidifying the layer of the devitrified metallic glass without the metallic glass passing through an amorphous phase, wherein the cooling rate is less than 106 K/s.
Shin teaches a crystalline alloy having significantly better thermal stability than an amorphous alloy (abstract). Shin teaches a solid phase of a devitrified metallic glass consisting of a crystalline structure (paragraph [0011]). Furthermore, Shin teaches an example wherein the onset of the melting temperature is less than 800°C (Table 2 - continued, Comparative Examples 1, and 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Continuing, Shin teaches solidifying a heated metallic glass forming alloy (e.g., paragraph [0058]), and further teaches solidifying the devitrified metallic glass without passing through an amorphous phase (paragraphs [0011], [0040], [0054], and most specifically paragraph [0072] of which teaches that for alloy rods having a size of 8 mm, no exothermic peaks were observed indicating that the solidified metallic glass forming alloy did not pass through an amorphous phase). Shin teaches cooling rate being less than 106 K/s (paragraph [0044]). Shin teaches that crystalline alloys have better thermal stability than an amorphous alloy having the same composition (paragraph [0050]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann by fully crystallizing the solid phase coating with the motivation of achieving a crystalline alloy having increased thermal stability over the alloys amorphous counterpart.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (U.S. 2014/0141164, previously cited) in view of Shin (U.S. 2014/0346038, previously cited) and Vecchio (U.S. 2011/0048587, previously cited) as applied to Claim 1 above, and further in view of Waniuk (U.S. 2014/0090752, previously cited). 

Regarding Claim 5, Hofmann teaches a chamber including heating elements (Figure 3, #312), however is silent to using these heating elements to heat at least a portion of the object during solidification.
Waniuk teaches a method and apparatus for forming a coating layer at least partially on the surface of a bulk metallic glass article (Paragraph [0007]). Waniuk teaches the use of an external heat source intended to heat at least a portion of an object during solidification, of which allows for desired chemical reactions to occur at selective locations upon the article (Paragraph [0140]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hofmann in view of Shin by incorporating external heating sources as taught by Waniuk with the motivation of encouraging desired chemical reactions to occur at desired locations upon an article being coated. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (U.S. 2014/0141164, previously cited) in view of Shin (U.S. 2014/0346038, previously cited) and Vecchio (U.S. 2011/0048587, previously cited) as applied to Claim 1, and further in view of Fornell (Fornell, J., et al. “Enhanced Mechanical Properties and in Vitro Corrosion Behavior of Amorphous and Devitrified Ti40Zr10Cu38Pd12 Metallic Glass” Journal of the Mechanical Behavior of Biomedical Materials, vol. 4, no. 8, 2011, pp. 1709–1717, previously cited).

Regarding Claim 7, Fornell teaches a study of the effects of annealing treatments (i.e., devitrifying) on the microstructure and mechanical properties of bulk glassy alloys (Abstract). Fornell teaches annealed (devitrified) metallic glasses exhibit hardness values 20% higher than a comparable solid phase coating formed from the solid phase comprising an amorphous structure (Abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hofmann in view of Shin by incorporating the devitrification techniques of Fornell to produce a devitrified metallic glass having hardness values 20% higher than the amorphous phase of the same alloy.
Regarding Claim 8, Fornell teaches annealed (devitrified) metallic glasses exhibit Young’s modulus values up to 27% higher than a comparable coating formed from the solid phase comprising an amorphous structure (Page 1714).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735